PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

oO Oo ND WH BP W YPN &

NO NY NYO DN NY DN DD DR Rm ei a
Oo 4 Dn NHN FP WY |§ DO oO WY DB WN BP WH HH S&S CO

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1

PORTER | SCOTT

A PROFESSIONAL CORPORATION
Carl L. Fessenden, SBN 161494

John R. Whitefleet, SBN 213301
Nicholas W. McKinney, SBN 322792
350 University Ave., Suite 200
Sacramento, California 95825

TEL: 916.929.1481

FAX: 916.927.3706

Filed 07/08/19 Page 1 of 24

Attorneys for Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY

SHERIFF’S DEPARTMENT, SCOTT JONES

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

TINA TENNYSON, DOMINIC HAYNES-
TENNYSON, AND DEVON TENNYSON,

Plaintiff,
V.
COUNTY OF SACRAMENTO,
SACRAMENTO COUNTY SHERIFF’S
DEPARTMENT, SCOTT JONES and DOES
1 to 100,

Defendants.

 

{02035031.DOCX}

CASE NO. 2:19-CV-00429 KJM EFB

DEFENDANTS’ MOTION TO DISMISS
FIRST AMENDED COMPLAINT;
MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT

Date: August 23 , 2019

Time: 10:00 a.m.

Courtroom: 3, 15 Floor

Judge: Hon. Kimberly J. Mueller

Complaint Filed: 03/08/2019

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

So A HN DN BP WD PO

NO NO NO NO BR NL KN RO NO me Rm ee ee ee
om SN DH NH Ff WY NY KF OD O DOH IY DR WNW BP WW HBO KF CO

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 2 of 24

I.

Hi.

IV.

TABLE OF CONTENTS

TN AAG GN ot cdintsbectdaia satcciels Scien si meaniai wd dea seis Ta ncaa eee snl mod Gop yayalevewsante ane
sbiel ARSENAL INF asco on fib Moiese eatin NSE CoRMnN I OF sorinaNsb | EADDIANDE odode sis ametdudebiy /MbTaH EARS
A, March 13, 2018 Incident............... ccc ccc c cece eeceeceuaceeeaeeuaeeunueeeunueeaeanes
B. April 1, 2018 Incident... cece cece eee e ene eeee teens eeeeeeeenenaeueeueuesaenensnts
C. mpridliLty 2TH Ineiglemt: canis cye-winesoaeds uta ceaveghalietdeess.<vecbucs.ciseenbadivaavatene
D. — May 28, 2018 Incident.........ccccccscsscseeceseesvscecesecsesaesevsesevseavsevesaveesesn
E. PTE Oe MCRAE Mn on aces ese «25 onrvieyamh.osi abe erp bedlisnaey haat 2a deh bdbtn ib Sethaeet
BE. June 1, 2018 Incident.............cc cece cece eee eeeseesecscccaseuaeeueevaeeveeenaeeesergensers 3
G. Marel 19,2019 Wiad etibs stisniens csceses esanaverascteemengenseonwareye anapmenen guepacanenmene

Els lay eg SECS TAGE, . cnsistinoae sie ckide CG eiee deri bora denalesaatieeasanespieeaametsy ieremmre 3

i, Municipal and Supervisory allegations..................ccccccecvecceuevseuenueneenensesees

LEGAL STANDARD APPLICABLE TO MOTIONS TO DISMISS................0cc00s sees
ARGUMENT cites aiiee nnd tse 0esbaaueinns oxemegwemreamrnrpneness cernesemes semnnausyanspemerencereceyes
1. Plaintiffs fail to state a viable federal claim against Sheriff Scott Jones........... 000.0008
2. Plaintiffs fail to state a viable state claim against Sheriff Scott Jones............ 00.0. cece

3. The naming of Sacramento County Sheriff's Department as a defendant
is improper or redundant to the County........ 0... .cccccceccec eee seeeeneueneeeeeeeeeeneassessens

4. Plaintiffs’ Complaint Fails to State a Monell Claim Against the County................0. 7

 

5. Plaintiffs’ claims arising from alleged vehicle stops, searches, or use of
force are improperly asserted under the Fourteenth Amendment....................0.0000e 9

6. Plaintiffs’ Second claim for violation of the Fourth Amendment fails to
' state claims against all Defendants as arising from the May 28, 2018 and
June 1, 2018 incident ......... 0c cece cece ceeeseeeeeresessaeeeuaeseeaeereneennuneenntesens 9

{02035031.DOCX} i

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481
FAX: 916.927.3706

[CT Oo Oo SD DO OW BR WD NO

NO NO KN NY KN BD KN KR RO wm eee ee
ao SN ONO UO SF WY NY SH Oo OlmOmUMUGLUNULUlUD CUR ULL ND Oe

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 3 of 24

7. Plaintiffs’ fourth and fifth claims for violation of familial association
and right of association under the First and Fourteenth Amendments fails

te: state claus against Defendants... cx cies crissdnvnics see cderwegdawideatacdenschanersdaeed

8. Plaintiffs’ claim for Denial/Delay of Medical Treatment fails to

state claims against all Defendants..................ccecceeceeceseeeeeeeeeenesuenseerenes

9. Plaintiffs’ claim for violation of the Americans with Disabilities Act and

Rehabilitation Act fails to state claims against all Defendants........................

10. Plaintiffs’ claim under Article I, §13 of the California Constitution fails

to state claims against all Defendants.........ccccscsssceccenccdececserecssaunacwneseees

11. Plaintiffs’ claim for Failure to Discharge a Duty fails to state

claims againet all Deferidarite. 2 ooo. cca css atte aecaeednuswsdsetluid. aiecidepeepiseves

12. Plaintiffs’ Tenth claim for Assault and Battery fails to state claim

Agarmnst alk De tend ants: o:; .cvannmscteays09vselaviyowsyeeerdeenabhen ess yeeucsernayeneeneamey

13. Plaintiffs’ claim for Intentional Infliction of Emotional Distress fails to

State claims against all Defendants...............c ce ceceec cece nee c en eneeeeneeeneneees

14. Plaintiffs’ claim for violation of the Bane Act fails to state claims

Peart aU ESA AI oes cc wswawse neem ysenres a yeRTrsees deep eyeyerer GEuNeenn tp CaseRCAte

¥. CONCLUSION... cece cence ence cee ne ener enone eases enteneeeneeneeeeneeneeseneeas

{02035031.DOCX} ii

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481
FAX: 916.927.3706

So Oo YN DO OH BR W HHO eS

No NYO NY NY NO YN KH BBO NO eee ee ee eH ewe
ao ND A FF YW NY F§ DO Oe IY DR WwW BR W PB FY OC

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 4 of 24

TABLE OF AUTHORITIES

Cases

Ashcroft v. Iqbal,
NEP ties fF Flee OED pac teiri ni tava entin eomarit- ial hte eva lobnbfbcepeRaoesaizi mA MEISA (aad aba wots hzemigdnte ee 5

Behm v. Luzerne Cty. Children & Youth Policy Makers,

E72 FSA: 2 STAID BA, BO Vic cseasins ont vos uaxaciesaa aipaine Jaga ctdt.nuaneaviuawed Viauabaseeadscelsscs aia dh it
Bell Atl. v. Twombly,

SPN Ty EE Persp mcr cence eee STN Ea oun a ab Faain AL SANNA VERENO Sd Tenn NMROh 5
Board of Dir. v. Rotary Club,

AB1 U.S. 537 (1987) woe ccccccssesessessesceeseneseseseesensesessaesesesestseseseseseacsesesesssssscacauavasacevavsvavasanasacanacass 10
Borges v. City of Eureka,

No., 2017 WL 363212 (N.D. Cal. Jan. 25, 2017) cccccsccccscsesesessccssscscsevscsvevscnesseavevassevececenenes 11
City of Canton, Ohio v. Harris,

FAS TS 37S EUG ED) ap iarererne thee tls ner egeeaerenanegonnenryreqyyrteneveemsa sem epsciepnagnenteteparyiagaaansmexaraeciiemags 7
Connick v. Thompson,

SES NS FL CATA) ogni stngh gigs oes geese ttaay re Wana rwr vet (60) org cones ererevemmmey pymemcroregespearnsemparen’ 7
Conti v. City of Fremont,

OLS Fit LO: CME Care TO isan aa jag hliranny Nhl est sian dcineersaerd Po VATS GEA BFEREAP poERIaD Oger merece: 10
Cornell v. City and County of San Francisco,

I? Cal, Api. Sth 766 007) es madi ile «oc vadccvsaidss cospsravte-nctutennpivaahs wonsti boberconateasepnvecineareeie vs 16
Duvall v. County of Kitsap,

DD Tee LTE 2, COTES Grits Ne cise cetertvcewetd asta b Ais canas ade c baat lcSe ada inal naisvoadoay aadudgiaacmsesiyaci L213
Edson v. City of Anaheim,

Gh Coal ia iC i nb Soret he earne az she nemna.ca recanted cetlenl ecencainchtisoidemerte Dba Mista dts donne 15
Estate of Adomako v. City of Fremont,

2018 WL SO7 E46 OND) Gal) Dath, 29; ZOU BY asses. inasiaaterseissimcessaicyptingiwat baniatio vnuxstearcvownsdbbainntesbs 11

{02035031.DOCX} ili

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

co Oo SN DO OT BP WH PO YH

NO NYO NO NO NO VN NNO DO RO mm w— ee a ee ae ea a
ao ryNI HD A FF BY NY -§& OD OD wo NI DB WNW BR WD bw KF CO

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 5 of 24

Estate of Phillips v. City of Milwaukee,

Ti Ticees Ss PUNE, TSI BD cats mapas G4 Fc oRAa leg Sobadn a ae corns Soafacyflem Slaieeppee- nileieame-aacne 11
Fayle v. Stapley,

GRID FI eR cen A LSM PT oa peta gk ca fe nb vn cb A bm She Cah deg gpgnadia banat uslediandgden mle couse 5
Fisher v. Kealoha,

at Tm tip. eh! EE 11D ER AGED iar sess ccecsindenbiecinnbbnv vite sinchanysewtaiveaeciddiets ccvincistdisvabvedeenl ened 6
Gillette v. Delmore,

Ey Ad A A Ae OY crates gn cpa ei dec iba bcm ean NIM aA a ete cae COMTI 7
Graham v. Connor,

RF EL: SHO GE Ge OS) lacs eras secarepagronszeera vas pNopae PURE AGI TYMN pope LHR lo tania can gimme Sa AM CSR UDSancc@iabe 9
Headwaters Forest Def. v. Cty. of Humboldt,

276 F.3d 1125 (9th Cir, 2002)... cescseseseseeeeeeseeesesesesesesesescsesesesvecsessssustssessessscscavecevaseeueesaseeevars 6

Hughes v. Pair,
46 Cal. 4th 1035 (2009)... cccccsssssssescesessesssssesecsevsesscsscsesscscsessessssusenesaesacssusesnevsesssescansateuenasansas 16

Johnson v. Duffy,

S88 E2074) (thy Cit, | OFS) vas rsspiiviensssreccom orbdisnoones scares cnseyanrewrrsneerrtsys egaransytaanecneepsnesedieossimasonsasayyee 5
Jones v. Kmart,

i? OSA ATs BCT NS ais visa nt aeanka Jad asecy wi netore vpsiawirs ype euman Wargyrpun iad Rabwmeitieyrreneorenrncnmesen pereese resections 16
Kelson v. City of Springfield,

ASE BieAL Oe: PPAR EG EE! MOBI as soc Sh acecy ph badass Saag pe imei icmp Aesop nar orend ppv weet masacectl ld viene, 10
Mejia v. City of San Bernardino,

Nao, 2012 WL 1079341 m12¢€.D. Cal. Mar. 30, 2002) ..2....a.s.ccissscssecerenndnansanivedagigaleverstacnnadves 12

Miranda v. Clark County, Nevada,

 

 

Be Vet BRL, SsASIE TURE, PINES bce ive ad ace cneciniocba eda on nchlipa st eats aiand Diba Vnanas dena gp 13,14
Monell v. Dept of Soc. Servs.,

ES, Lileks CDE TE a ccsrse cass scoppdoh ene to enpueaa i caraienaPI NEA RAS vot decayed reoeabilandeT eioIEREo 1,7,8,9
Oviatt by & through Waugh v. Pearce,

Oe ete BET E CT Cots 12 sss capesennocneooniymrcirveessne rysexwsentarevensnseain caasseseyseopnnsiqasicbadive damimmaarstt 7
{0203503 1.DOCX} iv

 

 

 

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

SoS He ND NW BW HPO &

NY NO NH NY NY NY NY KN DRO Be ee ee ee ea a
oN DYN FF WN |Y§ DB CO Oe ID WNW BR WwW PH KH OC

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 6 of 24

Pareto v. FDIC,

Bits BS FT Coie RO 9 aca cosa kad nace lad aad ac ats esas pms Ral HS Al@ Asad a Pokmiename reees re 7
PC. v. City of Los Angeles,

No, 2012 WI I2ZS47227 (SD Gak Sept: 1A, DIB ics icczwccaiitisens-oqgdiigediiclapianglaclbtikpomlariecreevy ess 11
People v. Price,

RPS) TEL TET REA isc au nes naseb tints peated MGadabee Medan sae LANA taul Nad eS Nae a 114
Quiller v. Barclays American Credit Inc.,

Hed Fe BG CCRC, DORE ison ccntascirg nemaierneseaaantaaien aaqeatiaaianadnentbhd Hever etamte Nan 5
Reese v. Cty. of Sacramento,

Ree Og 2 EL gE ATs 200 DE ences nospeayenndcaiecaie eer v}pmienbihadejedeoons nb nana lURBGS deaGMeRe eel taa inte 16
Santosky v. Kramer,

455 U.S. 745 (1982) .ececesccssssssssscsssseseevescsesesssessssessseesescsseacsesscscsesssessusecavsvevsasansucararensassnsecavavenss 10
Shannon v. Cty. of Sacramento,

2016 WL 1138190 (E.D. Cal. Mar. 23, 2016) ..c.cecccccsscsessescssscssssssescscscecsesversescusssersrstacausassvacavace 7
Shields v. Twiss,

389 F.3d 142 (Sth Cir. 2004) (dismissing ........c.ccccccccscsesesesescscscscsvssssscevececsescssesesessauevevacavevevsvavers 9
Simmons v. Navajo County, Ariz.,

GAAS ES CD CS lac 2 apes chosen cn avey eens prvi i prcqpst Ueeaieemnyrenerp pean veeyenemyzreresneeetenpengted 13
Tatum v. City & Cty. of San Francisco,

SER Eee POD) (OR ST, LOG as cis, asd iagiye imped bauintll Abndosssncvees Poevarniedalobeavaitlbacgicmmranenmrersecenr 11,92
United States v. Kama,

aoe acd LORS LM els EN ta ssnisaicibea' owas cit hme «ampnay ghia dy dlga bebe ap oad Seance ewesied 6
United States v. Mayer,

SUS ey TAD) CORD ALE, SALE )o canxconsacesarcsaeit ccs hin chat wor celidchidtrtnniaas stabenis ines haba oct a es ceachas aniaa 9
United States v. Sandoval,

DIE Aid GS CRE Car, AS enue naszcsiwpaptiiioin and ncaa pcan PRS e ae Ht cach Ceca Ll beats Fong 9
United States v. Dionisio,

eS, 1825's, CIS Ty a cep «se ynwe pene crsywuraen gi seamie: 1p ageeopeeada yi beeEwaeeHadaianarsl pcSbeanthozuke 10

{02035031.DOCX} Vv

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

So Oe NH WH BR WD HP

NY NY NY NY NY NY PP NY NO eee em ee ee ea ei
oo ND MN FF YO YN KF DOD OH HI DWN BR WwW PB KF So

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 7 of 24

Venegas v. County of Los Angeles,

Dee A CAL, AAT AU LDU ig av sidnosncdde dah ne peony dipguaeiel@oriinpstnors teckescadiops+en-orennnanancussesnmesamaroanervaarazsses 16
Statutes
Se Dirt I= SRD sseinesstchrss «a paaeding 3 Abani Saubsmclshe Win 80g rs sodsauaphSTtey geal Lewmnearre bh Abra eccumareuees evemeevesecarn 5,6,7,9
Art. I section 13 of California Constitution ..........ccccccccsccssccssesscesscssesscssssessascssesescsessesessececseceseees 6,13
Secs REP Coe SE a esen ccs srviceaisvsnactcaeedtnisiel sult wos unto touinmssaeiGn Sadcalbaebaone svecateieor| wanes 16,20
ANG Che Bs YS IF criteria ies Veena bcd ecole 28 aoe ks SG oe ye noe es maroc maahverciace 14
oe) Fiera che: Be AGS REN Bo US sete cee asserts ode cic Gatien thts Meroe sanig das sun dan Sta eck fa exe 14
Bil MeN EOS SNL AG sci nancecsssc oseninn tow bit wd beciplebit on Seeie bd roen Peale VAS eal deter aol ees gL ke 14
Ra IAS ER het aay itil rasa Nn cma ed AbAbILN Lancia thse st rT soe sctbc aS tona sea enemas 15
CCRT errr hes Cree ASS BLIND scores gn teen aisnininhet pic scatere bell anda babes emialScbtin wise Ulan beh ae 6
SCADA SUELT seesanacrinvamsmanespnapqaetiivseeisonsuyy vison icp oasantybSbn Shi da niLath nate Sienmsabdiacne da winded diatnaesstcas Tova 16
Rules
cask iti a, MAN ciate ings pinarah Ree gum ec bAG Hd cred led lode aenserer mew vspavny emer sereoreemuctessmceeanr 4,5
Rule 8 of the Federal Rules of Civil Procedure ........ccccccscsssssessessesscsscessssesecssssesecacseccssccssceccseceeees 5,8
Regulations
29 C.F.R. Pt. 1630, App. § 1630.2(h) vcccccccscccssssssscescscsstsescsssssesessecscsssscsvsssesevasavevseveveveccersceceees 13
{02035031.DOCX} vi

 

 

 

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

So Oo St DW WN BR WD LPO we

NY NY NY NY NY NY KN DP NO Be ee ee eh eg
Qo ND HM FF WB YN FY& Do we I DWN BB WwW PH HS

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 8 of 24

Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S
DEPARTMENT, and SCOTT JONES (“Defendants”) hereby move to dismiss the First Amended
Complaint of Plaintiffs TINA TENNYSON, DOMINIC HAYNES-TENNYSON, and DEVON
TENNYSON, and submit the following Memorandum of Points and Authorities in support
thereof.

I. INTRODUCTION

Plaintiffs filed a complaint on March 8, 2019. On May 20, 2019 Defendants file a motion
to dismiss. On June 7, 2019 Plaintiffs filed this First Amended Complaint (“FAC”). The FAC
essentially appears substantially similar to the original complaint, save some limited non-
substantive changes, and added two additional alleged incidents.

This case, as amended, arises out of eight different alleged “incidents” between March and
May 2019, of being stopped or followed by law enforcement, while one incident involved a search
of a residence.

Defendants submit several of the “incidents” where no interaction actually occurred, fail to
imply a constitutional or other injury. Otherwise, these moving Defendants submit the
conclusory, boilerplate allegations are insufficient for purposes of holding the Sheriff liable, the
Department or the County for purpose of Monell.

IL. ALLEGATIONS

According to the FAC, Plaintiffs allege the following eight incidents:

A. March 13, 2018 Incident

On March 13, 2018, Plaintiff DOMINIC HAYNES-TENNYSON and DEVON
TENNYSON were driving home when they were allegedly surrounded by deputies with guns
pointed at them, and ordered out of their vehicle. (Plaintiffs’ First Amended Complaint, herein
after “FAC” 9 13-15.) Plaintiff DOMINIC HAYNES-TENNYSON was handcuffed, and Plaintiff
DEVON TENNYSON allegedly informed deputies of a disability with his back, but was stepped
on while prone and his arms were “pulled back hard.” (FAC §§ 16-19.) Plaintiffs allege that
DEVON TENNYSON informed officers he was in pain and officers refused to relent and did not

provide objectively reasonable post-arrest medical treatment. (FAC ¥ 19.) Both Devon and

{0203503 1.DOCX} 1

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

Oo ODO OO NS DH OW BR WD NH &

NY NY NY NY NY NY NY NY DD ee ee ee ea ea ea a i
Oo SN Nn HW FF BW NO K§ DO OB NI DA WN BR WwW pH |

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 9 of 24

Dominic were allegedly arrested with “intentional threats, intimidation, and coercion,” and placed
inside a police vehicle for “hours.” (FAC 20.)

On the same day, Plaintiff TINA TENNYSON was present at her residence when deputies
entered it without a warrant to search for a suspect. (FAC § 22.) Deputies allegedly screamed and
yelled crude language and insults, aimed their guns at her, damaged numerous items of personal
property, such as doors, beds, curtains, and refused to let her use the restroom “for roughly three
hours,” causing her to soil herself. (FAC § 24.) Plaintiffs allege TINA TENNYSON was in-effect
arrested as a result of this temporary detention. (FAC § 24.)

B. April 1, 2018 Incident

On April 1, 2018, Plaintiff DEVON TENNYSON was pulled over by two “officers”!
“without probable cause.” (FAC { 27.) When asked whether he was on probation or parole or if he
had anything in his vehicle, he invoked his right to remain silent. (FAC 28.) Thereafter, he was
ordered out of the vehicle, and detained/arrested’ in a “police vehicle.”? (FAC 4 29.) Several other
law enforcement personnel arrived, and conducted a search of the vehicle, again without probable
cause. (FAC 4 30.) Plaintiff DEVON TENNYSON alleges while nothing illegal was found,
Plaintiff TINA TENNYSON was “called to pick up the vehicle.” (Id.) Plaintiffs allege that “police
destroyed...speakers and amplifier.” (FAC 931.)

Cc. April 11, 2018 Incident

Plaintiff DEVON TENNYSON alleges that on April 11, 2018, he was pulled over by an
“undercover police officer” on the grounds that his front license plate was missing and/or he was
speeding. (FAC {ff 33-34.) Plaintiff DEVON TENNYSON alleged the officer asked him if he was
on probation and/or parole, detained/arrested him, and Plaintiff TINA TENNYSON was called to
pick up his vehicle. (FAC 7 34.)

 

' The term deputies and officers are used throughout the Complaint. It is not clear if Plaintiffs intentionally used
“officers” here, or elsewhere, to indicate another agency.

* Plaintiffs’ First Amended Complaint simply added the word “arrested” to each allegation. Plaintiffs’ factual
allegations have not changed and there is nothing alleged to suggest that an arrest actually occurred. To the extend
Plaintiffs’ allege a de facto arrest occurred they also fail to provide sufficient facts to support this.

3 It is again not clear if “police vehicle” is meant to denote another agency beside the County.
{02035031.DOCX} 2

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

So CO DID DH WW BB W PO

Ny NY NY NY N DN DY KN DN He Be ee He a a ea a ig
oN DD HW PF Ye YH F&F DO WOH HI DH BR WwW BH HS

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 10 of 24

D. May 28, 2018 Incident

Plaintiffs TINA and DEVON TENNYSON allege that on or about May 28, 2018, they
were driving when they observed police pass them, only to turn around and follow them. (FAC q
36.) Ata stop light, one of the officers positioned his vehicle to the left side of their vehicle, with
another deputy’s vehicle stopped behind them. (FAC § 37.) Plaintiffs allege this prevented them
from making a U-turn. (Id.) Plaintiffs also allege that they proceeded to turn into a restaurant
parking lot, and deputies then made a U-turn, parked and “monitored” them. (FAC 938.)

E. May 31, 2018 Incident

Plaintiff DEVON TENNYSON alleges that on May 31, 2018, a deputy pulled him over
“without probable cause.” (FAC { 40.) On this occasion, Plaintiff denied being on probation or
parole, and the deputy “peered into the vehicle” but then “eventually left.” (FAC § 41.)

F. June 1, 2018 Incident

Plaintiff DEVON TENNYSON claims on or about June 1, 2018, he was “followed all the
way to his home” by “officers” while driving his motorcycle. (FAC §] 42-43.)

G. March 10, 2019 Incident

Plaintiff DEVON TENNYSON alleges that on or about March 10, 2019 he was driving a
newly purchased vehicle. (FAC § 45.) DEVON TENNYSON alleges that an “officer” pulled him
over stating that he did not have a front license plate. (FAC 4 46.) “Officers” then claimed he was
seen possessing a gun over one month prior. (FAC { 47.) They then “arrested” DEVON by placing
handcuffs on him. (FAC { 47.) DEVON alleges this left bruising on his wrists and the shock of the
event caused his partner to go into contractions. (FAC § 47.) Plaintiffs allege TINA TENNYSON
arrived on scene at which point DEVON TENNYSON was released. (FAC 4 48.)

H. May 18, 2019 Incident

Plaintiff DEVON TENNYSON alleges that on or about May 18, 2019 “officers” arrived in
response to a call regarding a domestic dispute. (FAC 4 49.) Plaintiff DEVON TENNYSON
alleges he was handcuffed and arrested at his home in the presence of TINA TENNYSON. (FAC {|
49.) Plaintiff DEVON TENNYSON alleges he was sat in the back of one police car for over an

hour, but was moved to another police car and told to “sit tight.” (FAC § 50.) However, Plaintiff

{02035031.DOCX} 3

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

oO OD ON DN NH BR |! KL

NO NO NO NO NO KN NO HNO NO me wy mm ee ee ee ue le
ao YN DBD NHN FF WY NY SHY OD CO CO HN DO DH BR DH PO

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 11 of 24

DEVON TENNYSON alleges he was booked in the Sacramento County Jail and held for
approximately four days, without a mat to sleep on, despite repeated requests for a mat for his
“disabled back.” (FAC { 51.) Plaintiff TINA TENNYSON visited DEVON on or about May 19,
2019 and “fainted at the stress of seeing her son in jail.” (FAC 4 52.) Plaintiff DEVON
TENNYSON was released on May 21, 2019 with no charges filed against him. (FAC 4 53.)

L Municipal and Supervisory allegations

Plaintiffs allege SCOTT JONES, acting as Sheriff, was a final policy-making authority for
Defendants COUNTY OF SACRAMENTO and SACRAMENTO COUNTY SHERIFF’S
DEPARTMENT as it relates to the training, supervision, and discipline of law enforcement
officers acting under his command. (FAC {ff 55-56.) Plaintiffs further allege that SCOTT JONES
knowingly participated in creating and maintaining a culture of impunity for officers’ use of
unconstitutionally excessive force and knowingly turned a blind eye to such abuses. (FAC § 55.)
Including any policy or practice of treating citizens who are not on probation or parole as if they
are on probation or parole simply on baseless suspicion of that citizen’s booking photo from a
prior case. (FAC § 55.) Plaintiffs further allege that SCOTT JONES was inactive in the training,
sanervision, or control of his subordinates. (Id.)

Plaintiff alleges that Defendants, “knew or should have known that subordinate law
enforcement officers under their command were inadequately trained, supervised, or disciplined
resulting from either the lack of proper training, pursuant to policy, or the result of the lack of
policy concerning the use of excessive and unreasonable force against persons contacted.” (FAC
57.)

Plaintiffs allege that Defendants were or should have been on notice of these policies,
customs, or practices, or the inadequacy of the policies, customs, or practices, through multiple
sources, including multiple past instances of use of excessive and unreasonable force by law
enforcement officers under their command. (FAC 4 58.)

Il. LEGAL STANDARD APPLICABLE TO MOTIONS TO DISMISS
To survive a motion to dismiss for failure to state a claim upon which relief can be granted

pursuant to Rule 12(b)(6), a plaintiff must make a “short and plain statement” providing “enough

{02035031.DOCX} 4

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

oO Oo CO SN DO TO BR |] HO eH

NO NO NO NO NY DN DR DR] RO mee eee ea ae
Oo nN Dn OH F W NY FY DOD BO CO ND DH WN BR WH HP BH

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 12 of 24

facts to state a claim for relief that is plausible on its face.” Bell Atl. v. Twombly, 550 U.S. 544
(2007) (quoting Rule 8(a)(2)). Survival requires more than a statement that is merely consistent
with a valid theory of recovery. Id. Rather, the statement must include “enough factual matter
(taken as true) to suggest” a right to relief. Id. (parentheses in original). In other words, the
statement must have “enough heft to show that the pleader is entitled to relief’ and must “raise a
right to relief above a speculative level.” Id. A motion to dismiss also is appropriate where a
plaintiff discloses some absolute defense or bar to recovery in his pleading. Fed. R. Civ. P.
12(b)(6); Quiller vy. Barclays American Credit Inc., 727 F.2d 1067, 1069 (11th Cir. 1984). Mere
“conclusory allegations of law and unwarranted inferences are not sufficient to defeat a motion to
dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). Indeed, “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft
v. Iqbal, 129 S.Ct. 1937, 1949 (2009).
IV. ARGUMENT

1. Plaintiffs fail to state a viable federal claim against Sheriff Scott Jones

Plaintiffs assert the first claim for relief for alleged excessive force against “all
defendants”, which ostensibly includes the Sheriff. Defendant JONES submits that no personal
participation by Sheriff Jones is alleged and therefore this claim fails.

Liability under §1983 arises only upon a showing of personal participation by the
defendant. Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.1979). A person “subjects” another to the
deprivation of a constitutional right, within the meaning of §1983 if he does an affirmative act,
participates in another's affirmative act, or omits to perform an act which he is legally required to
do that causes the deprivation of which complaint is made. Johnson v. Duffy, 588 F.2d 740, 743
(9th Cir.1978).

Plaintiffs fail to allege that Sheriff Jones participated in an affirmative act that would make
him subject to liability for excessive force under federal law. Plaintiffs simply allege that Sheriff
Jones was a “policy-making authority” and that he “should have known that subordinate law
enforcement officers...were inadequately trained.” (FAC JJ 55-56.) Plaintiffs then allege that

Sheriff Jones “creat[ed] and maintain[ed] a culture of impunity for officer’s use of ...excessive

{0203503 1.DOCX} 5

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481
FAX: 916.927.3706

oO Oo SI Dn OH BR WD NY

NO NO NN NY WD RO RD RD RO ea ea ea
Oo SN DN A FF WD NH FY DB ODO wo ND DB NH BP W BH KF OC

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 13 of 24

force.” (FAC § 55.) Defendants submit that Plaintiffs’ failure to allege specific actions by Sheriff
Jones that show he participated in an affirmative act, fails to establish individual liability.
Accordingly, Defendants’ Motion to Dismiss should be granted.

2, Plaintiffs fail to allege sufficient state-based claims against Sheriff Scott Jones

Plaintiffs assert several state-based claims against Defendant JONES: the sixth claim
(violation of Art. I section 13 of California Constitution), twelfth claim (intentional infliction of
emotional distress), thirteenth claim (negligence), and seventeenth claim (Bane Act). Defendant
submits these claims contain insufficient allegations that would allow for individual liability on the
part of the Sheriff.

To the extent Plaintiffs seek to hold Sheriff Jones liable for the action of his subordinates,
the Sheriff is immune from such liability pursuant to California Government Code § 820.8 (“a
public employee is not liable for an injury caused by the act or omission of another person”).

Plaintiffs fail to allege sufficient facts of any of the state based claims. The only facts are
Sheriff Jones was a “final policy-making authority for...County of Sacramento” and “creat[ed] and
maintain[ed] a culture of impunity for officer’s use of ...excessive force.” (FAC § 55.) . This is
woefully insufficient to allege facts sufficient to state claims for violation of Art. I section 13 of
California Constitution, intentional infliction of emotional distress, negligence, and the Bane Act.
Accordingly, Defendants’ Motion to Dismiss should be granted.

3. The naming of Sacramento County Sheriff’s Department as a defendant is improper
or redundant to the County

Plaintiffs separately name the Sheriff's Department in most claims for relief, but appear to
make no distinction between the Department and the County. It is well settled however, that the
naming of municipal departments as defendants that are not separate legal entities within a county
is redundant and unnecessary. Indeed, “courts in the Ninth Circuit generally have treated police
departments as part of a municipality.” (Fisher v. Kealoha, 869 F.Supp. 2d 1203, 1214 (D. Haw.
2012) (citing Headwaters Forest Def. v. Cty. of Humboldt, 276 F.3d 1125, 1127 (9th Cir. 2002).)
Sheriff's departments, standing alone, are generally not considered “persons” for purposes of

Section 1983 liability. (See United States v. Kama, 394 F.3d 1236, 1239-40 (9th Cir. 2005)

{02035031.DOCX} 6

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

Oo Co ~ nN WN & bo No —

NO NO NYO NY NY YY NO RO Rm me ee a ea
oOo NA DBD UN FF Ww HY F& DBD OO CO ~F DR WA BP WO NB KF CO

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 14 of 24

(Ferguson, J., concurring) (“[MJunicipal police departments and bureaus are generally not
considered ‘persons’ within the meaning of 42 U.S.C. § 1983.”).) Where identical theories are
lodged against both the County and the municipal Department, and it is not evident that Plaintiffs
identify distinctions between the two defendants, the naming of the department is duplicative.
Shannon y. Cty. of Sacramento, 2016 WL 1138190, at *7 (E.D. Cal. Mar. 23, 2016).

It is axiomatic that the Sheriff's Department is not a separate, distinct legal entity apart
from the County, but instead is just a department within the County. Naming the Sheriff's
Department in this action as a defendant is a redundant means of pleading an action against the
County. Plaintiffs do not appear to make distinctions between the two. As such, Defendants
respectfully submit that the Sheriff's Department should be dismissed as an improperly named
party.

4. Plaintiffs’ Complaint Fails to State a Monell Claim Against the County

Municipal liability must rest on the actions of the municipality, and not the actions of the
employees of the municipality. Monell v. Dept of Soc. Servs. 436 U.S. 658, 690 (1978). In order
to establish liability, a plaintiff must show that a policy or custom led to the plaintiffs injury. (Id.
at 694.) Official municipal policy includes the decisions of a government’s lawmakers, the acts of
its policy making officials, and practices so persistent and widespread as to practically have the
force of law. Connick v. Thompson 963 U.S. 51, 61 (2011). Municipal liability arises only when
the plaintiff shows: (1) the deprivation of a constitutional right; (2) the municipality has a policy;
(3) the policy amounts to deliberate indifference to plaintiff's constitutional rights; and (4) the
policy is the moving force behind the constitutional violation. See City of Canton, Ohio v. Harris,
489 U.S. 378, 389 (1989); Oviatt by & through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir.
1992). The mere acquiescence in a single instance of alleged unconstitutional conduct is not
sufficient to demonstrate ratification of a subordinate’s acts. Gillette v. Delmore 979 F.2d 1342,
1348 (1992).

Here, Plaintiffs allege that:

Defendants knew or should have known that subordinate law enforcement officers

under their command...were inadequately trained, supervised, or disciplined

resulting from either the lack of proper training, pursuant to policy, or the result of
{0203503 1.DOCX} 7

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

oO OD Oo SN DH OW BR WD PO

NO NY NO NO DY DY ND NR RO ee ei ea ea ee a
ao 4 DN YN Fe WD YN KFK§ DD OD wo ID DR WH BR W Pp &

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 15 of 24

lack of policy concerning the use of excessive and unreasonable force against
persons contacted, as well as treatment of citizens who are not on probation or
parole as if they are. (FAC § 57.)

Plaintiffs further allege that:

Defendants should have been on notice of these policies, customs, or practices, or
the inadequacy of the policies, customs, or practices, through multiple sources
including multiple past instances of use of arresting, detaining, and confining law-
abiding citizens due to baseless suspicions of criminal activity, probation, or
parole when said citizens are not on probation or parole, by law enforcement
officers under their command. (FAC 959.)

To the extent that Plaintiffs’ FAC relies on the eight “incidents” to establish liability under
Monell, it fails particularly as to any claim based on a Fourth Amendment violation arising from
excessive force and search of a residence. Plaintiffs only allege one instance of a search (March
13, 2018) and one instance of a use of force (March 13, 2018.) The rest of the incidents are not
sufficiently similar. Thus, the singular search, or singular use of force, is insufficient to state a
Fourth Amendment pattern or practice.

In addition, Plaintiffs allege only one actual arrest, and to the extent that the temporary
detentions occurring on March 13, 2018; April 1, 2018; and April 11, 2018; and March 10, 2019
are to be taken as de facto arrests, Plaintiffs fail to state that they are referring to these irisidaats to

4 In other words, these allegations fail to specifically state which

support their Monell claims.
specific plaintiff each allegation relates to or which incident supports each claim for a violation of
rights. >

Alternatively, given the single incidents of search of the residence, one incident of use of
force, but multiple stops of vehicles, it is not clear the type of claim is presented here for purposes
of Monell, and thus fails to meet the requirements of Rule 8 of the Federal Rules of Civil

Procedure.

Plaintiffs also fail to allege any facts relating to training or actually established policies by

 

* Plaintiffs allege that they were “placed inside a police vehicle for hours,” and then cursorily refer to these incidents
as detentions/arrests. Plaintiffs fail to allege sufficient facts to show that any such detention amounts to an arrest.

° Plaintiffs generally incorporate each and every allegation into each cause of action. As such the facts supporting each
cause of action are impossible to decipher from facts supporting other causes of action.
{0203503 1.DOCX} 8

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

Co \o oo ~l nN GN & wo No —

Ny NO NY NY NO NY DN DO RO meme eee ea ea a a
Qo SN DNDN HT FF WN FY DB DOD DH IT DB WN BR WW pO KB

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 16 of 24

which excessive force is implemented. The FAC alleges that officers rely on old booking photos
to “treat [plaintiffs] as if they are de facto on probation.” (FAC § 11.) Again, it is unclear whether
Plaintiffs are asserting a policy and/or practice of unlawful vehicle stops, unlawful arrests, or
profiling. Given that Plaintiffs fail to properly assert municipal liability under Monell, this Motion
to Dismiss should be granted.
5. Plaintiffs’ claims arising from alleged vehicle stops, searches, or use of force are
improperly asserted under the Fourteenth Amendment

Plaintiffs’ first, second, and third claims for relief all arise from alleged vehicle stops,
searches, or use of force, but assert both the Fourth and Fourteenth Amendments as grounds for the
claims. Defendants submit that because the Fourth Amendment provides an explicit textual source
of constitutional protection against this sort of alleged governmental conduct, these claims are
properly analyzed under the Fourth Amendment, not the Fourteenth. Graham v. Connor, 490 U.S.
386, 395 (1989). Accordingly, the references to the Fourteenth Amendment in said claims should
be stricken and/or dismissed.
6. Plaintiffs’ Second claim for violation of the Fourth Amendment fails to state claims
against all Defendants as arising from the May 28, 2018 and June 1, 2018 incident

“The protections of the Fourth Amendment only apply if there has been a search or seizure,
making the threshold inquiry in every Fourth Amendment analysis whether a search or seizure has
occurred. See e.g. United States v. Sandoval, 200 F.3d 659 (9th Cir. 2000). Thus, merely being a
target of a law enforcement investigation is not in and of itself actionable under Section 1983. See
e.g. United States v. Mayer, 503 F.3d 740, 749-50 (9th Cir. 2007) (stating that "there is no
requirement of probable cause when a law enforcement agency investigates an individual or
group."); see also Shields v. Twiss, 389 F.3d 142, 150-51 (5th Cir. 2004) (dismissing allegations
of "unreasonable investigation" because appellant "pointed to no legal basis for a § 1983 action of
this sort, and the court knows of none.").

Here, Defendants submit that the alleged incidents on May 28, 2018, and June 1, 2018 fail
to sufficiently invoke a violation of the Fourth Amendment. In both instances, no detention or

arrest occurred, only allegations of essentially being followed or observed. This is insufficient for

{0203503 1,DOCX} 9

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

ZT OD Om NY DR NW BR WH Bw we

NN NY NY NY DY DD RD RO Re a ea ea ea ea a a
Soa NA Nn FR FP WY NY |} DOD OO CO HN DR WN BB WH po HY

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 17 of 24

purposes of the Fourth Amendment, and the second claim based thereon should be dismissed.

ih Plaintiffs’ fourth and fifth claims for violation of familial association and right of
association under the First and Fourteenth Amendments fails to state claims against
Defendants

In their fourth claim for relief, Plaintiffs assert a violation of the right to familial
association under the Fourteenth Amendment. In the Fifth claim, Plaintiffs assert a violation of the
right of association under both the First and Fourteenth Amendment. Defendants submit the First
and Fourteenth Amendment do not apply under these circumstances and/or Plaintiffs fail to allege
sufficient facts of same.

The Fourteenth Amendment Due Process Clause prohibits government interference with
family relationships unless the government adheres to the requirements of procedural and
substantive due process. See Kelson v. City of Springfield, 767 F.2d 651, 654-55 (9th Cir. 1985)
(citing Santosky v. Kramer, 455 U.S. 745 (1982). In addition, “the First Amendment protects
those relationships, including family relationships, that presuppose ‘deep attachments and
commitments to the necessarily few other individuals with whom one shares not only a special
community of thoughts, experiences, and beliefs but also distinctively personal aspects of one's
life.’ ” Board of Dir. v. Rotary Club, 481 U.S. 537, 545 (1987); see also Conti v. City of Fremont,
919 F.2d 1385, 1388-89 (9th Cir. 1990).

Claims under the First and Fourteenth Amendment for interference with the right of
familial association require “unwarranted interference.” See Keates v. Koile, 883 F.3d 1228, 1236
(9th Cir. 2018.) Unwarranted interference includes governmental actions that are vexatious and,
unnecessary, harassing, unfounded or unreasonable, and arbitrary, discriminatory, or demonstrably
irrelevant. Reyes v. Cty. of San Joaquin, No. CIVS040428FCDPANPS, 2005 WL 2105030, (E.D.
Cal. Aug. 31, 2005.) (citing Nixon v. Fitzgerald, 457 U.S. 731, 781-782 (1982); United States v.
Dionisio, 410 U.S. 19, 45, (1973); and Carter v. Carter Coal Co., 298 U.S. 238, 332, (1936).) For
example unwarranted interference occurred when a mother searching for an arrested son was told
they had no record of his location when they knew he had been extradited to another state. See Lee

v. City of L.A., 250 F.3d 668, 686 (9th Cir. 2001.) Finally, courts require allegations that

{02035031.DOCX} 10

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

—

mo OD Oo ND DR WNW BB W PH

NH NY KN NY NY DY DD RD RD OR me ee ea ea ea ea ea i
oN DN HW FP Ww NY |= DBD DO OB ID DR WN BR WH po Ye

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 18 of 24

individual defendants were in some way “involved with the decision to” interfere with protected
familial associations. See Fitch v. Galland, No. 1:16 CV-00489-JLT, 2017 WL 1231869 (E.D. Cal.
Jan. 6, 2017.) (citing Lopez v. Smith, 203 F.3d 1122, 1127-28 (9th Cir. 2000).)

Here, there are no allegations that indicate that any actions by specified Defendants
prevented any familial relationship or other association to continue or were severed in some way,
either procedurally or substantively. This case does not involve the removal of children from the
custody or care of a parent, nor the death of a party. In addition, Defendants note that one court
observed that no case has found a violation of family members' right to intimate association under
the First Amendment outside of the context of employment retaliation and wrongful death cases.
Behm v. Luzerne Cty. Children & Youth Policy Makers, 172 F. Supp. 2d 575, 587 (MLD. Pa.
2001). Regardless, Plaintiffs also fail to allege any facts of some “unwarranted interference” with
a relationship occurred. Since the allegations of this case do not involve some procedural or
substantive due process right, the fourth and fifth claims should be dismissed.

8. Plaintiffs’ claim for Denial/Delay of Medical Treatment fails to state claims against
all Defendants

Plaintiffs’ fourteenth claim for relief asserts a Fourteenth Amendment violation on the
grounds that Defendants somehow failed to provide medical treatment. The Fourteenth
Amendment does not apply and/or fails to state a claim under the Fourth Amendment.

Claims of denial of medical care during and immediately following an arrest have been
analyzed under the Fourth Amendment and its “objective reasonableness” standard, rather than the
Fourteenth Amendment. Borges v. City of Eureka, No., 2017 WL 363212, at *6 (N.D. Cal. Jan.
25, 2017) (citing Tatum v. City & Cty. of San Francisco, 441 F.3d 1090, 1098-99 (9th Cir. 2006)).
See also Estate of Adomako v. City of Fremont, 2018 WL 587146, at *5 (N.D. Cal. Jan. 29, 2018)
(rejecting the argument that the Fourteenth Amendment applied); PC. v. City of Los Angeles, No.
2012 WL 12847227, at *11 (C.D. Cal. Sept. 14, 2012) citing Estate of Phillips v. City of
Milwaukee, 123 F.3d 586, 595-96 (7th Cir. 1997) (applying the Fourth Amendment to a claim that
officers failed to provide adequate medical care following an arrest). In accordance with these

authorities, this claim is not properly pled under the Fourteenth Amendment.

{0203503 1.DO0CX} 1]

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

Co OD HN DO OH HR WD PO

NO NO NO NO NY VN PO NYO NO mR mee ee ee eee ee ea
Oo yn4 HD FOF FF W NH | 3D O DO DY DB WH BP Ww po KT

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 19 of 24

In that regard, the Fourth Amendment “requires law enforcement officers to provide
objectively reasonable post-arrest care to an apprehended suspect.” Mejia_v. City of San
Bernardino, No. 2012 WL 1079341, at *5 n.12 (C.D. Cal. Mar. 30, 2012) (citing Tatum, 441 F.3d
at 1099). What is objectively reasonable post-arrest care to a suspect has not yet been determined.
Id. (citing Tatum, 441 F.3d at 1099).

Plaintiff DEVON TENNYSON alleges he was denied medical care for his “back injuries.”
(FAC { 138). Specifically, Plaintiff claims he was stepped on while prone, causing pain. (Id. J
18). Plaintiff then claims he was held in a vehicle for “hours.”

Defendants submit that in the absence of clear allegation of an actual arrest, as opposed to
conclusory allegation that a plaintiff was arrested, nor any objectively reasonably serious medical
injury, the vague back pain is insufficient to indicate the allege failure to summon care sufficiently
states a claim. There is no indication that the deputies were informed of any specific serious injury
that Plaintiff might have had that required immediate medical attention. Accordingly, Defendants’
Motion to Dismiss should be granted.

9. Plaintiffs’ claim for violation of the Americans with Disabilities Act and
Rehabilitation Act fails to state claims against all Defendants

Plaintiffs’ fifteenth and sixteenth claims for relief assert violations of Title II of the
Americans with Disabilities Act (“ADA”) and § 504 of the Rehabilitation Act. (FAC §§ 141-
152,). Defendants submit the conclusory allegations are insufficient to state a claim for relief.

To state a claim under the Rehabilitation Act, a plaintiff must allege he/she "(1) is an
individual with a disability; (2) is otherwise qualified to receive the benefit; (3) was denied the
benefits of the program solely by reason of his disability; and (4) the program receives federal
financial assistance." Duvall v. County of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001). Likewise,
to state a claim under Title II of the ADA, the plaintiff must allege that he/she: (1) is an individual
with a disability; (2) is otherwise qualified to participate in or receive the benefit of some public
entity's services, programs, or activities; (3) was either excluded from participation in or denied
the benefits of the public entity's services, programs, or activities, or was otherwise discriminated

against by the public entity; and (4) such exclusion, denial of benefits, or discrimination was by

{0203503 1.DOCX} 12

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

oO lCOllUMOOOUNSCOCNDN Bw

NY BMY NY NY NY NY NY DD DH ee ee eee a ea a
Co YN DAW FF Ww NY | DB ODO DO HID DB WH BP WD PO

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 20 of 24

reason of [his] disability. Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1021-22 (9th Cir.
2010). Further, to recover monetary damages under Title II, such discrimination must be
intentional on the part of the defendants. Duvall, 260 F.3d at 1139. That means a plaintiff must
allege the defendant had "both knowledge that a harm to a federally protected right is substantially
likely, and a failure to act upon the likelihood." Id.

Plaintiffs essentially state in conclusory fashion they were arrested in a manner that
somehow failed to account for each of their respective “disabilities.” Plaintiffs only present a
conclusory allegation that Plaintiff DEVON TENNYSON “had a disability relating to his back
that required him to need surgery” and that the injury “substantially limited his major life
activities. (FAC § 19.) Plaintiffs assert that “law enforcement officers failed to interceded and
prevent, and/or were integral participants to excessive and unreasonable force against them.” (Id.
at 144.) Such allegations are insufficient to support claims under Title II or the Rehabilitation Act.
See e.g, Miranda v. Clark County, Nevada, 279 F.3d 1102, 1106 (9th Cir. 2002) ("conclusory
allegations of law and unwarranted inferences will not defeat a motion to dismiss for failure to
state a claim.").)

Merely being afflicted with some respective limitations in movement does not qualify as
an impairment that substantially limits a major life activity. See 29 C.F.R. Pt. 1630, App. §
1630.2(h) "[a] physical impairment, standing alone, is not necessarily a disability as contemplated
by the ADA [because [t]he statute requires an impairment that substantially limits one or more of
the major life activities."

Lastly, Plaintiffs fail to allege some intentional discrimination based on their disabilities.
On each of these bases, the Motion to Dismiss the fifteenth and sixteenth cause of action for relief
should be granted.

10. Plaintiffs’ claim under Article I, §13 of the California Constitution fails to state
claims against all Defendants

Plaintiffs’ seventh claim for relief asserts violations of the California Constitution based on
false arrest and/or imprisonment.

In California, probable cause to arrest exists when the arresting officer is aware of facts

{02035031,.DOCX} 13

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

oO OD CO SN DB ON BP W PPO e&

NO NY NO NO NO NHN DY NO RO ee Re ee ea ea eee ea ee ee
So SNA DD HW F&F Ww HO KF DW OO DO I DA WN BP W po ve

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 21 of 24

that would lead a person of ordinary care to suspect that the person arrested has committed a
crime. People v. Price (1991) 1 Cal. 4th 324, 420.

Plaintiffs’ FAC alleges that an arrest took place on May 18, 2019, but concedes that this
arrest was the result of a domestic dispute. (FAC § 49.) To the extent that Plaintiffs contend the
deputies detained Plaintiffs for “hours” as constituting a de facto arrest, Plaintiffs still fail to state
any facts that would suggest this detention was without probable cause. Instead, Plaintiffs merely
allege in conclusory fashion such was “without probable cause.” These conclusory allegations
should be rejected. Miranda, 279 F.3d at 1106. This is particularly telling where some allegations
appear to admit there was probable cause to stop the vehicle. For example, on April 11, 2018
Plaintiff was pulled over for missing a front license plate and speeding. (FAC § 33-34.) On
March 10, 2019 Plaintiff was pulled over for a missing license plate (FAC § 46.) Accordingly,
Defendants’ Motion to Dismiss should be granted.

11. Plaintiffs’ claim for Failure to Discharge a Duty fails to state claims against all
Defendants

Plaintiffs’ ninth claim for relief alleges that Defendants failed to discharge a duty under
California law.

Where a public entity is under a mandatory duty imposed by an enactment that is designed
to protect against the risk of a particular kind of injury, the public entity is liable for an injury of
that kind proximately caused by its failure to discharge the duty unless the public entity establishes
that it exercised reasonable diligence to discharge the duty. (Cal. Gov't Code § 815.6.)

Plaintiffs’ Complaint states, “[Defendants] failed to discharge mandatory duties imposed
by Cal. Pen. Code §§ 849.5 and 851.6.” In any case in which a person is arrested and released and
no accusatory pleading is filed charging him with an offense, any record of arrest of the person
shall include a record of release. Thereafter, the arrest shall not be deemed an arrest, but a
detention only. (Cal. Penal Code § 849.5.) In any case in which a person is arrested and released
pursuant to paragraph (1), (3), or (5) of subdivision (b) of Section 849, the person shall be issued a
certificate, signed by the releasing officer or his superior officer, describing the action as a

detention. (Cal. Penal Code § 851.6.) The primary purpose of sections 849.5 and 851.6 ... is to

{0203503 1.DOCX} 14

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

orlUlUNCOUlUMCOOUNSN UNDO BOBO

Ye NY NY NY NY NY NY NY De Re ee eH Se ee ec
ao SND WN FF YW YH KY} DB OBO Oo DQ DA WNW BR WD pO

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 22 of 24

prevent those who had been arrested, but not criminally charged, from suffering hiring
discrimination based on the arrest. Behan v. Alexis, 116 Cal. App. 3d 403, 406-07 (Ct. App.
1981.)

Plaintiffs fail to specify which of the incidents is subject to this statutory duty. Defendants
are unaware of any authority that applies this section to detentions alone, nor to de facto arrests.
Plaintiff has alleged only one actual arrest (May 18, 2019), but no allegations to suggest a
certificate compliant with these statutes was not issued at that time. Plaintiff also fails to allege
that any such record of arrests exists that would be subject to protection under these statutes,
Accordingly, Defendants’ Motion to Dismiss should be granted.

12. Plaintiffs’ Tenth claim for Assault and Battery fails to state claims against all
Defendants

“In a battery action against a police officer... Plaintiff must prove unreasonable force as an
element of the tort.” Edson v. City of Anaheim, 63 Cal. App. 4th 1269, 1272, (1998). A police
officer in California may use reasonable force to make an arrest, prevent escape or overcome
resistance, and need not desist in the face of resistance. (Id.; citing Cal.Pen.Code, § 835a.) By
definition then, a prima facie battery is not established unless and until a plaintiff proves
unreasonable force was used. (Id.)

Plaintiffs once again generally incorporate all facts into this allegation. Of Plaintiffs’ eight
alleged incidents, only one involves a physical interaction with officers. In that regard, while
Plaintiff DEVON arguably makes a claim for having his back stepped on for one incident, the
other Plaintiffs make no factual assertions that Defendants used excessive force given the
circumstances. As such, Defendants’ Motion to Dismiss should be granted.

13. Plaintiffs’ claim for Intentional Infliction of Emotional Distress fails to state claims
against all Defendants

Plaintiffs’ twelfth claim for relief asserts Defendants’ actions resulted in an Intentional
Infliction of Emotional Distress on Plaintiffs.

A cognizable cause of action for intentional infliction of emotional distress exists only

where the facts reflect “(1) extreme and outrageous conduct by the defendant with the intention of

{02035031.DOCX} 15

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 

 

 
PORTER | SCOTT

350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

So Oa HN DB AW BP WD PHO

NO NO N NO NY LN NY DO RO mm ee ee a
oN Dn A FF YW NY |& DO Oo ID DR wD BR WH PB KF CC

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 23 of 24

causing, or reckless disregard of the probability of causing, emotional distress; (2) the plaintiff's
suffering severe or extreme emotional distress; and (3) actual and proximate causation of the
emotional distress by the defendant's outrageous conduct.” Hughes v. Pair, 46 Cal. 4th 1035, 1050
(2009)

Defendants submit that Plaintiffs have failed to plead facts specific to establish that
Defendants’ conduct specifically caused any emotional distress to Plaintiffs. Accordingly,
Defendants’ Motion to Dismiss should be granted.

14. Plaintiffs’ claim for violation of the Bane Act fails to state claims against all
Defendants

In the seventeenth claim, Plaintiffs assert a Bane Act claim, which requires Plaintiffs to
allege interference or attempted interference “by threats, intimidation, or coercion”, “with the
exercise or enjoyment by any individual or individuals of rights secured by the Constitution or
laws of the United States, or of the rights secured by the Constitution or laws of this state.” Cal.
Civ. Code § 52.1(a); Venegas v. County of Los Angeles, 32 Cal. 4th 820 (2004) (“Civil Code
section 52.1 does not extend to all ordinary tort actions because its provisions are limited to
threats, intimidation, or coercion that interferes with a constitutional or statutory right.”).

To state a claim under Civil Code section 52.1, the plaintiff must allege that the
interference with the constitutional right was accompanied by an act of coercion. Jones v. Kmart,
17 Cal. 4th 329 (1998) (“[S]ection 52.1 does require an attempted or completed act of interference
with a legal right, accompanied by a form of coercion.”). Most recently, in Reese v. Cty. of
Sacramento, 888 F.3d 1030, 1038-39 (9th Cir. 2018), the Ninth Circuit found that Cornell v. City
and County of San Francisco, 17 Cal. App. 5th 766 (2017) as modified (Nov. 17, 2017), review
denied (Feb. 28, 2018), requires the plaintiff to establish that the person who violated the
plaintiff's constitutional rights “had a specific intent” to do so. Id. at 801. Thus, plaintiffs must
allege that the specific defendant acted “with the particular purpose of depriving” the plaintiff of
his/her enjoyment of the interests protected. Id. at 803.

Here, Defendants submit the allegations, particularly given the eight different incidents, are

insufficient to place these moving Defendants on notice as the factual basis for the claims under

{02035031,.DOCX} 16

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
PORTER | SCOTT
350 University Ave., Suite 200

Sacramento, CA 95825

TEL: 916.929.1481

FAX: 916.927.3706

nA F&F WY NY

Oo \o oo ~ On

12

13 |

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00429-KJM-EFB Document 14-1 Filed 07/08/19 Page 24 of 24

the Bane Act, nor meets the specific intent allegation requirements. Plaintiff alleges that all actions
were done with threats, intimidation and coercion but fail to state the specific acts supporting these

allegations. Therefore, the Motion to Dismiss should be granted.

V.
CONCLUSION
Based on the foregoing, Defendants respectfully requests that the Court grant their Motion

to Dismiss.

Respectfully submitted,

PORTER SCOTT
A PROFESSIONAL CORPORATION

Dated: July 8, 2019

By /s/ John R. Whitefleet
Carl L. Fessenden
John R. Whitefleet
Nicholas W. McKinney
Attorneys for Defendants

{02035031.DOCX} 17

MOTION TO DISMISS FAC; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 
